COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Estate of Frank H. Galik, Deceased

Appellate case number:    01-12-00087-CV

Trial court case number: 36727

Trial court:              82nd District Court, Falls County, Texas

        On August 15, 2013, appellee, Clifton Galik, filed “Appellee’s Agreed Motion to
Expedite the Mandate,” noting that appellants, Hazel Galik Dutka and Gerald Galik, did not
intend to file a petition for review of our July 16, 2013 opinion and requesting that we issue our
mandate immediately.


        We GRANT appellee’s motion to expedite issuance of the mandate and direct the clerk of
this Court to issue the mandate for the above-captioned case immediately. See TEX. R. APP. P.
18.1(c) (“The mandate may be issued earlier if the parties so agree . . . .”).


       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually       Acting for the Court


Date: August 16, 2013